USCA11 Case: 20-13756    Date Filed: 04/22/2021    Page: 1 of 6



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13756
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 3:17-cr-00070-MCR-1



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                   versus

TERRELL JEROME COCHRAN,

                                                          Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (April 22, 2021)

Before JORDAN, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
              USCA11 Case: 20-13756         Date Filed: 04/22/2021   Page: 2 of 6



         Terrell Jerome Cochran, a federal prisoner, appeals the district court’s denial

of his motion for a reduced sentence under 18 U.S.C. § 3582(c)(1)(A), as amended

by Section 603(b) of the First Step Act of 2018. 1 On appeal, Cochran argues that

the district court abused its discretion when it found that he did not qualify for

compassionate release based on COVID-19 and his alleged medical conditions.

We affirm.

                                                 I.

         In October 2017, Cochran pleaded guilty to possession with intent to

distribute 50 grams or more of methamphetamine and possession of a firearm and

ammunition by a convicted felon. According to the probation officer’s presentence

investigation report, Cochran reported being in “excellent health” at the time, with

no history of health problems, and stated that he was not under the care of a

physician for any medical issues at the time of his arrest. The district court

sentenced Cochran to 120 months’ imprisonment (the statutory minimum) and 8

years’ supervised release.

         In June 2020, Cochran filed a motion for a sentence reduction under the

“compassionate release” statute, 18 U.S.C. § 3582(c)(1)(A). He alleged that he

had already contracted COVID-19 and suffered from chest pains, unspecified

“respiratory issues,” and fear of undiagnosed medical conditions. Cochran further


1
    Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018).
                                                 2
          USCA11 Case: 20-13756        Date Filed: 04/22/2021    Page: 3 of 6



alleged that the Bureau of Prisons had implemented inadequate measures to

prevent the spread of COVID-19, and that the facility where he was housed was

particularly ill-suited to controlling the spread of the virus because the inmates

were housed in dormitories with no ability to maintain social distancing, no hand

sanitizer, and shared bathrooms, telephones, and computers. Cochran argued that

his medical conditions and contracting COVID-19 would “substantially diminish”

his ability to provide self-care within the facility and, together with the inevitable

spread of the virus within the BOP’s facilities, constituted “extraordinary and

compelling reasons” warranting his early release. He asked that the district court

reduce his sentence of imprisonment to time served and volunteered that he would

agree to an extended term of supervised release with home confinement as a

special condition.

      The district court denied Cochran’s request for compassionate release. The

court found that Cochran had not met his burden of showing that early release was

warranted because his claim that he had “respiratory issues” was too vague to

qualify as a serious medical condition, and he had not otherwise shown an

“extraordinary and compelling reason” that justified a sentence reduction under

§ 3582(c)(1)(A)(i) and the relevant policy statement, U.S.S.G. § 1B1.13. Cochran

now appeals.




                                           3
          USCA11 Case: 20-13756       Date Filed: 04/22/2021    Page: 4 of 6



                                          II.

      We review a district court’s decision whether to reduce a sentence under

§ 3582(c)(1)(A) for an abuse of discretion. United States v. Harris, 989 F.3d 908,

911 (11th Cir. March 2, 2021). A district court abuses its discretion if it applies the

wrong legal standard, follows improper procedures in making its decision, or

makes clearly erroneous factual findings. Id. The abuse-of-discretion standard of

review “recognizes the range of possible conclusions the trial judge may reach.”

United States v. Frazier, 387 F.3d 1244, 1259 (11th Cir. 2004) (en banc). We will

affirm, therefore, unless we conclude that the district court made a clear error of

judgment or applied the wrong legal standard. Id.

                                         III.

      In general, district courts “may not modify a term of imprisonment once it

has been imposed.” 18 U.S.C. § 3582(c). As amended by the First Step Act,

§ 3582(c)(1)(A)(i) sets out an exception to the general rule, providing that a court

may entertain a motion for a sentence reduction filed by a defendant and may

reduce the defendant’s term of imprisonment if, after considering the applicable

§ 3553(a) sentencing factors, it finds that a reduction is warranted by

“extraordinary and compelling reasons” and “is consistent with applicable policy

statements issued by the Sentencing Commission.”




                                          4
          USCA11 Case: 20-13756       Date Filed: 04/22/2021    Page: 5 of 6



      The relevant Sentencing Guidelines policy statement provides that

“extraordinary and compelling reasons” exist due to the medical condition of the

defendant if he is terminally ill or suffering from a mental or physical condition

“that substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is not

expected to recover.” U.S.S.G. § 1B1.13, comment. (n.1(A)). The policy

statement commentary also contains a catch-all provision for “other reasons,”

which provides that a prisoner may be eligible for a sentence reduction if, as

“determined by the Director of the Bureau of Prisons, there exists in the

defendant’s case an extraordinary and compelling reason other than, or in

combination with,” the other specific examples listed. Id., comment. (n.1(D)).

      This Court has not yet issued a published opinion addressing whether, after

the First Step Act, district courts may grant a prisoner’s motion for compassionate

release based on the catch-all provision of § 1B1.13 when the Director of the BOP

has not determined that “extraordinary and compelling reasons” warrant the

prisoner’s early release, and if so, whether the health risks posed to an inmate by

COVID-19 can justify release under that provision. We need not decide those

questions today, however, because we conclude that even if the district court were

authorized to grant release upon a showing of “extraordinary and compelling




                                          5
          USCA11 Case: 20-13756       Date Filed: 04/22/2021   Page: 6 of 6



reasons” related to COVID-19, it did not abuse its discretion in finding that

Cochran had not shown such reasons here.

      Cochran’s claims that he suffers from chest pains and “respiratory issues”

are too vague to support a finding that he is at increased risk from COVID-19. He

did not state that he had been diagnosed with any specific medical condition, and

he submitted no medical evidence to support his claim that his alleged health

conditions substantially diminished his ability to provide self-care within the

prison. Cochran’s vague claims that he is vulnerable to COVID-19 because of

unspecified health conditions do not satisfy his burden of showing that

“extraordinary and compelling reasons” warrant his early release from prison

under § 3582(c)(1)(A)(i). We therefore affirm the district court’s denial of

Cochran’s motion for compassionate release.

      AFFIRMED.




                                          6